UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6684



PETE SUMNER,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-83)


Submitted:   June 19, 2003                 Decided:   June 26, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pete Sumner, Appellant Pro Se.      Donald Eldridge Jeffrey, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pete Sumner seeks to appeal the district court’s orders

denying relief on his 28 U.S.C. § 2254 (2000) petition.   An appeal

may not be taken to this court from the final order in a habeas

corpus proceeding unless a circuit justice or judge issues a

certificate of appealability.   28 U.S.C. § 2253(c)(1) (2000).   A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”   28 U.S.C. § 2253(c)(2) (2000);

see Miller-El v. Cockrell, 123 S. Ct. 1029 (2003).    As to claims

dismissed by a district court solely on procedural grounds, a

certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).    We have independently reviewed the

record and conclude that Sumner has not satisfied either standard.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.




                                 2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3